Citation Nr: 0516864	
Decision Date: 06/21/05    Archive Date: 06/27/05

DOCKET NO.  00-12 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to service connection for disability of the eye, 
to include as a post-operative residual for corneal abrasion.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. S. Knight, Counsel


INTRODUCTION

The veteran served on active duty from September 1979 to 
September 1999.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a February 2000 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.  

The Board remanded this matter for additional development in 
November 2003.  


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal.

2.  The veteran is not shown to have an eye disability, to 
include as a post-operative residual for corneal abrasion, 
coincident with her period of service.  


CONCLUSION OF LAW

A disability of the eye, to include as a post-operative 
residual for corneal abrasion, was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1101, 
1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the appellant under the Veterans 
Claims Assistance Act of 2000 (VCAA).  

A VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will 
seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide 
any evidence in the claimant's possession that pertains 
to the claim.  Pelegrini v. Principi (Pelegrini II), 18 
Vet. App. 112 (2004).  

VA provided the veteran with the necessary information on the 
VCAA.  In letters dated in December 2001, May 2002, and 
October 2004, the RO notified the veteran of the information 
and evidence needed to substantiate her service connection 
claim for an eye disability.  As a result of these letters, 
the veteran provided additional evidence in support of her 
claim.  

Here, it is noted that the rating decision on appeal which 
denied the veteran's claim was dated in February 2000, prior 
to the enactment of the VCAA.  Obviously, therefore, the 
veteran did not receive a VCAA notice prior to the initial 
rating decision denying her service connection claim.  
Nonetheless, the Board finds that the lack of such a pre-
decision notice is not prejudicial to the veteran in this 
case.  As noted above, the VCAA notice was provided by the RO 
in December 2001 and again in May 2002 and October 2004, 
following the Board's Remand.  The content of the notices 
fully complied with the requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b).  It is also noted that after 
providing the veteran the VCAA notices and affording her the 
opportunity to respond, the RO reconsidered the veteran's 
claim in the February 2005 supplemental statement of the case 
(SSOC).  Additionally, the veteran has indicated in a 
statement by her representative dated in June 2003 that she 
wished to waive the 60-day waiting period and asked that her 
claim be forwarded to the Board for adjudication.  In 
summary, the veteran has been provided with every opportunity 
to submit evidence and argument in support of her claim and 
to respond to VA notices.  Therefore, to decide the appeal at 
this time would not be prejudicial to the veteran.  

Under the VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  
In this case, the veteran's service medical records are on 
file and the RO obtained all post-service VA medical records 
identified by the veteran.  38 U.S.C.A. § 5103A(c) (West 
2002); 38 C.F.R. § 3.159(c)(2), (3) (2004).  It is noted that 
she has identified no private medical records in connection 
with this appeal.  Moreover, the veteran has been afforded 
pertinent VA medical examinations in connection with her 
claim.  The examination reports provide the necessary medical 
opinions.

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
development action is necessary in this case.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2004).

Analysis

Law and Regulations:  Service connection may be granted for 
disability resulting from personal injury suffered or disease 
contracted in the line of duty or for aggravation of a pre-
existing injury or disease in the line of duty.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 
(2004).  

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2004).  

The regulations state that veterans are presumed to be in 
sound condition when accepted and enrolled for service, 
except for disorders noted at entrance into service.  38 
C.F.R. § 3.304(b) (2004).  The presumption attaches only 
where there has been an induction examination in which the 
disability was not detected.  
Bagby v. Derwinski, 1 Vet. App. 238 (1994).  

A lay person is not competent to make a medical diagnosis or 
to relate a medical disorder to an inservice injury or 
treatment.  See Espiritu v. Derwinski, 2 Vet. App. 492, 496 
(1992).  

Under applicable criteria, VA shall consider all lay and 
medical evidence of record in a case with respect to benefits 
under laws administered by VA.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, VA shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 
see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990) (a 
claimant need only demonstrate that there is an "approximate 
balance of positive and negative evidence" in order to 
prevail).  

The veteran's service medical records include an April 1979 
preliminary physical in which it is noted that the veteran 
wore glasses, but reported no eye trouble.  In an October 
1980 optometry record the veteran's history of esotropia 
since birth is noted.  The records also include an April 1983 
routine eye examination report that shows the veteran's 
strabismus surgery two years earlier.  She was diagnosed as 
having hyperopia.  In a report of medical history dated in 
April 1983, the veteran reported her eye surgery for muscle 
refraction of the right eye in February 1981 at Wilford Hall 
Medical Center.  In an April 1983 report of medical 
examination, the veteran denied the use of contact lenses.  
In a June 1983 medical record, the veteran's complaints of 
diplopia are noted.  The examiner reported a small area of 
corneal thinning, suppression, status post strabismus 
surgery.  Medical records dated in November 1984 reveal 
corneal abrasions.  In a medical record dated in April 1985, 
it is noted that the veteran began to wear contact lenses and 
had discomfort due to drying of the lens after prolonged 
wear.  She wore them only for one week.  

In a periodic examination report dated in July 1985, the 
veteran reported that she had worn glasses for defective 
vision since childhood.  In an August 1985 record for routine 
checkup, the veteran reported surgery to straighten the left 
eye in 1981.  She reported double vision after surgery and a 
recurrence more often.  In various other medical records 
dated in 1985, the veteran's complaints of increased double 
vision are noted and her history of prior strabismus surgery 
is also noted.  Diagnoses of esotropia and hyperopia are 
indicated.  In an October 1989 medical record, the veteran 
reported a scratched cornea at age 25.  She indicated some 
difficulty with her vision and occasional diplopia.  The 
examiner diagnosed good eye health and a prescription for 
glasses.  In a November 1991 medical record, the veteran 
reported a corneal abrasion at age 29, lazy eye, and eye 
surgery.  

In a July 1994 record, the assessment was compound 
hypertrophic astigmatism and esotropia.  In a March 1995 
medical record, the veteran reported that she wore glasses, 
sometimes wore contact lenses, had eye allergies, and prior 
eye surgery.  Her ocular health was noted as within normal 
limits.  A report from a periodic examination dated in May 
1995 reveals visual acuity of 20/20 corrected bilaterally.  

The records also include a June 1997 medical record that 
indicates complaints of blurred vision.  In that record, the 
veteran indicated that she had not worn contacts for about 3 
years.  Her ocular health was assessed as within normal 
limits.  In a neurological evaluation report dated in July 
1998, Betty F. Ball, M.D. noted visual acuity of 20/40 on the 
right and 20/30 on the left with glasses, visual field full 
to confrontation, fundascopic examination benign, pupils 
equal, round, and reactive to light and accommodation.  A 
report from St. Luke's Regional Medical Center dated in 
September 1998 reveals a history of headaches and blurred 
vision.  

A June 1999 single field analysis was performed for both eyes 
at the Mountain Home Air Force Base (AFB) Optometry clinic.  
No unusual findings, other than "GHT outside of normal 
limits for the right eye," are indicated.  AFB Optometry 
clinic records dated in July 1999 report the veteran's visual 
acuity.  In an optometric examination report dated in July 
1999, the veteran reported blurred vision and prior surgery 
to correct weak eye muscles.  A strabismus surgery in 1980 
was noted.  The examiner reported depression scar/subtle 
hyperpigmented deep to sclera, secondary to surgery is noted.  
In a report of medical assessment related to separation dated 
in July 1999 there are no complaints or medical findings 
associated with any eye disability.  

In testimony during a personal hearing, the veteran indicated 
that at some point during service between 1980 and 1984, her 
contact lenses had adhered to her eyes and had to be 
surgically removed at the emergency room where she was 
stationed in Altonbury, England.  She testified that this 
resulted in a corneal abrasion to both eyes.  The veteran 
maintained that the scars were disfiguring, and that her eyes 
became excessively tired.  She also indicated that her eye 
problems might be related to her headaches.  The veteran 
stated that she was currently wearing eyeglasses and could 
never wear contacts again.  She also referred to the lines on 
her eyes as suture lines from her surgery.  The RO pointed 
out that there were service medical records from 1983 and 
1985, which recorded that she had never worn contact lenses 
prior to 1985.  

The veteran then testified that the surgery for her eyes was 
for a condition of a weak muscle for something called "lazy 
eye."  She indicated that she "kind of had two things that 
were going on at the same time."  She believed that surgery 
had taken place in 1980 or 1981 and indicated that this was 
for a condition which existed prior to service, but which had 
increased in severity during service.  The veteran stated 
that the surgery for weak ocular muscles or lazy eye was 
conducted at Wilford Hall Medical Center.  She believed that 
she had sustained a loss of visual acuity due to either or 
both of these surgeries.

A November 1999 VA examination of the eye notes a history of 
strabismus surgery in 1982 for esotropia and that the veteran 
continued to have diplopia at times.  The diagnosis was right 
esotropia, constant, with suppression.  The other diagnoses 
were hyperopia and astigmatism.  Test results for corrected 
and uncorrected near and far vision were also reported.  
Corrected visual acuity bilaterally was 20/20.  

A VA examination conducted in November 2004 showed complaints 
of intermittent double vision.  Goldmann bowl was not 
scheduled as the veteran's diplopia was reported as 
intermittent versus constant.  The examiner stated that the 
veteran's visual acuity had not worsened and remained 20/20 
bilaterally.  The examiner commented that the veteran might 
benefit from another strabismus surgery to the right eye, 
however, to help reduce intermittent diplopia.  The examiner 
reported that there were no signs of any corneal abrasions or 
permanent damage from prior abrasions.  Also, the examiner 
noted that the residuals from her prior eye surgery would not 
cause blurred vision, and further noted that intermittent 
diplopia might contribute to headaches.  

With respect to the veteran's statement that she had a 
preexisting eye condition before entering service, there is 
no evidence of record to support her allegations.  In the 
April 1979 examination report conducted prior to entry into 
service, other than the fact that she wore eyeglasses, there 
is no evidence that the veteran had a preexisting eye 
condition.  In other words, no eye disorder was noted at 
entrance into service.  

The opinion provided by the VA examiner in the November 2004 
examination report is most probative of this matter, in that 
it directly addresses the etiology of the veteran's eye 
disorder, and provides an opinion that any current disability 
manifested by an eye condition was not incurred during 
service, to include as a result of any prior corneal 
abrasions and surgical procedures conducted during service.  
Although the veteran's accounts have varied as to the 
circumstances preceding her surgery and her history of eye 
problems, there is no competent evidence of record otherwise 
to support an eye disability coincident with her period of 
service.  The service medical records reflect a long-standing 
history of esotropia and hyperopia, but with normal ocular 
health otherwise.  The veteran's prior surgery is well 
documented, but there was no residual disability of the eyes 
as a result of her surgery, and there are no records to 
substantiate that she incurred a disability of the eyes from 
any other incident in service.  Her corrected visual acuity 
bilaterally has been consistently reported as unchanged at 
20/20.  

The veteran's own opinion and statements that her eye 
disability began in service as a result of a prior corneal 
abrasion, or from surgery to correct a "lazy eye," are not 
supported by the evidence in this case.  Although a layperson 
is competent to provide evidence on the occurrence of 
observable symptoms during and following service, such a 
layperson is not competent to make a medical diagnosis or 
render a medical opinion, which relates a medical disorder to 
a specific cause.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-495.  There is no evidence of record indicating that 
the veteran has specialized medical training so as to be 
competent to render a medical opinion.

Thus, the preponderance of the evidence is against the claim 
of service connection for an eye disability.  38 U.S.C.A. § 
5107(b).  Her claim, therefore, must be denied.  


ORDER

Service connection for an eye disability, to include as a 
post-operative residual for corneal abrasion is denied.  



	                        
____________________________________________
	JAMES L. MARCH 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


